
	

114 HRES 176 IH: Recognizing the significance of women in education.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 176
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Ms. Adams (for herself, Mrs. Lawrence, Mr. Danny K. Davis of Illinois, Mr. Norcross, Ms. Esty, Ms. Wilson of Florida, Ms. Moore, Mr. Crowley, Mr. Vargas, Ms. Brownley of California, Mr. Grijalva, Ms. DeLauro, Mr. Hinojosa, Ms. Sewell of Alabama, Ms. Brown of Florida, Ms. Norton, Mr. Ted Lieu of California, Mr. Price of North Carolina, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the significance of women in education.
	
	
 Whereas in 1902, Dr. Charlotte Hawkins Brown founded Palmer Memorial Institute; Whereas Nannie Helen Burroughs founded the National Training School for Women and Girls in Washington, DC, in 1909;
 Whereas Mary McLeod Bethune founded the Daytona Educational and Industrial School for Negro Girls, which later became Bethune-Cookman College;
 Whereas in 1727, the Sisters of the Order of Saint Ursula founded Ursuline Academy in New Orleans, earning the distinction of being the oldest continuously operating school for girls;
 Whereas in 1848, the Seneca Falls Convention was held in New York to gain support for education and suffrage, creating a foundation for efforts toward equal education for women;
 Whereas Elizabeth Blackwell was the first woman in the world to receive her medical degree in 1849; Whereas in 1850, Lucy Sessions was the first African-American woman to obtain a college degree in the United States;
 Whereas in 1860, Fanny Jackson Coppin was named principal of the Institute for Colored Youth in Philadelphia, Pennsylvania, becoming the first African-American woman to head an institution for higher learning in the United States;
 Whereas in 1870, Ada Kepley became the first American woman to earn a law degree, which she earned at Northwestern School of Law;
 Whereas in 1871, Harriette Cooke became the first woman college professor in the United States appointed full professor with a salary equal to her male peers;
 Whereas in 1877, Helen Magill White became the first American woman to earn a Ph.D., which she earned at Boston University;
 Whereas in 1949, Ana G. Méndez founded the Ana G. Méndez University System in Puerto Rico; Whereas in 1955, Willa B. Player became the first woman president of Bennett College for Women; and
 Whereas in 1962, Martha Bernal became the first Latina to earn a Ph.D. in psychology in the United States from Indiana University, Bloomington: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the significance of women in education and acknowledges their contributions to advancing the rights of women and recognizes the significance of women in education to dismantling barriers to ethnic, racial, and gender equality in the United States;
 (2)recognizes that ethnic, racial, and gender diversity of the United States enriches and strengthens the Nation; and
 (3)encourages all States to include in their year-round educational curriculum the history and contributions of women in education to their respective States, and the Nation as a whole.
			
